[Cite as McClair v. Univ. of Toledo, 2013-Ohio-5938.]




                                                         Court of Claims of Ohio
                                                                                        The Ohio Judicial Center
                                                                                65 South Front Street, Third Floor
                                                                                           Columbus, OH 43215
                                                                                 614.387.9800 or 1.800.824.8263
                                                                                            www.cco.state.oh.us



AMBER MCCLAIR

        Plaintiff

        v.

UNIVERSITY OF TOLEDO

        Defendant

Case No. 2012-04961

Judge Patrick M. McGrath
Magistrate Holly True Shaver

DECISION

        {¶ 1} On May 31, 2013, defendant filed a motion for summary judgment pursuant
to Civ.R. 56(B). On June 26, 2013, plaintiff filed her response.1 The motion is now
before the court for a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from

1
Plaintiff’s June 24, 2013, motion for leave to file a response is GRANTED, instanter. Inasmuch as
defendant did not file a reply to plaintiff’s response, plaintiff’s June 26, 2013, motion “for permission to file
supplemental response to any motion filed by defendant regarding motion for summary judgment” is
DENIED as moot.
Case No. 2012-04961                         -2-                                 DECISION

the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc., 50 Ohio St.2d 317 (1977).
       {¶ 4} Plaintiff asserts claims of employment discrimination in violation of both
state and federal law on the basis of her race and gender, hostile work environment,
constructive discharge, retaliation, breach of contract, assault, and intentional infliction
of emotional distress. Defendant asserts that plaintiff’s claims are either barred by the
applicable statute of limitations or that they fail as a matter of law. In support of its
motion, defendant filed the affidavits of Catherine Harman, Cynthia O’Connell, and Lisa
Simpson, along with multiple exhibits. In response, plaintiff filed her own affidavit.
       {¶ 5} Plaintiff, an African American female, began her employment with
defendant in October 2008 as a Data Processor III in the Pathology Department.
Throughout her employment, plaintiff was a member of a union subject to a collective
bargaining agreement (CBA), and she was supervised by Catherine Harman.
       {¶ 6} On September 8, 2009, plaintiff sought a change of workstations due to
ongoing problems with a coworker, Michelle Geiger. Plaintiff complained that Geiger
was “moody” and created a negative work environment.             On September 14, 2009,
Harman informed plaintiff that a workstation was available for her in a cubicle shared by
another employee and the pathology residents. Harman advised plaintiff to let her know
when plaintiff wanted to move so that her computer and phone could be relocated by
the appropriate personnel. On Saturday, September 26, 2009, plaintiff and members of
her family went to her office, disassembled her workstation, and set up her office in the
new cubicle. On Monday, September 28, 2009, Harman discovered that as a result of
plaintiff’s actions, some items from the workspace were missing and a sensitive
Case No. 2012-04961                        -3-                                DECISION

microscope had been damaged. Harman instructed plaintiff to return the cubicle and
furniture to its previous state.    In response, plaintiff left the department without
authorization for 25 minutes.    When plaintiff returned, Harman and plaintiff argued.
Plaintiff left the office and immediately thereafter went to the emergency room at UT for
medical treatment for extreme stress. The same day, plaintiff filed a report with UT’s
police department stating that Harman had assaulted her by pushing her as she was
trying to leave the workplace.
      {¶ 7} Plaintiff was placed on paid administrative leave, which was later changed
to medical leave. Before plaintiff returned to work, she received a letter from William G.
Logie, Vice President for Human Resources and Campus Safety, dated October 12,
2009, notifying her that her position would be eliminated effective October 26, 2009 for
reasons of economy. (Defendant’s Exhibit C.) The letter states, in part: “This action is
in accordance with Article 19, Layoffs and Recall of the labor agreement. Pursuant to
Article 19, you have the right to fill any available vacancy for which you qualify (same or
lower pay level, same or lower FTE and any shift) as referenced in the contract or you
may elect to take a voluntary layoff, or you may, subject to your seniority and contract
provisions, also have the right to displace (1) the least senior probationary employee or
(2) the least senior non-probationary employee within the bargaining unit or a temporary
employee in your classification. Union employees with two years or less of seniority
must take any available vacancy subject to the contract provisions and cannot displace
another employee.” (Emphasis added.) Id.
      {¶ 8} On November 25, 2009, plaintiff discovered a job posting for an Account
Clerk III position for defendant, which was for “internal applicants only.” The Account
Clerk III position was set at a higher pay level than plaintiff’s previous position. On
January 4, 2010, Cindy Markovich, a white female, began her employment in the
Account Clerk III position. Plaintiff was never recalled to a position with defendant
during the two-year period of recall pursuant to the CBA.
Case No. 2012-04961                        -4-                                 DECISION

       {¶ 9} Plaintiff asserts that defendant’s abolishment of her position was a pretext
for discrimination. Defendant asserts that it had a legitimate business reason for the job
abolishment, and that plaintiff cannot prove pretext.


I. ASSAULT
       {¶ 10} As a preliminary matter, defendant contends that any claim of assault as a
result of plaintiff’s incident with Harman on September 28, 2009 is barred by the
applicable statute of limitations. The court agrees.
       {¶ 11} R.C. 2743.16(A) provides, in relevant part:
       {¶ 12} “[C]ivil actions against the state permitted by sections 2743.01 to 2743.20
of the Revised Code shall be commenced no later than two years after the date of the
accrual of the cause of action or within any shorter period that is applicable to similar
suits between private parties.” (Emphasis added.)
       {¶ 13} Pursuant to R.C. 2305.111(B)2 actions for assault must be brought within
one year after the cause of action accrues. Plaintiff alleges that Harman assaulted her
on September 28, 2009. Plaintiff filed her complaint on June 25, 2012. Construing the
facts most strongly in plaintiff’s favor, the only reasonable conclusion is that plaintiff’s
assault claim is time-barred.    Therefore, summary judgment shall be granted as to
plaintiff’s claim of assault.


II. 42 U.S.C. 1981 CLAIMS
       {¶ 14} In addition, plaintiff asserts federal claims of employment discrimination
under 42 U.S.C. 1981. However, while 42 U.S.C. 1981 creates rights, 42 U.S.C. 1983
provides the exclusive remedy to enforce those rights against state actors.            See
Arendale v. City of Memphis, 519 F.3d 587 (6th Cir.2008); Jett v. Dallas Independent
Case No. 2012-04961                                -5-                                       DECISION

School District, 491 U.S. 701, 733 (1989). It has been consistently held that actions
against the state under Section 1983, Title 42, U.S.Code are not cognizable in the Court
of Claims because the state is not a “person” within the meaning of Section 1983. See,
e.g., Jett, supra; Burkey v. S. Ohio Corr. Facility, 38 Ohio App.3d 170 (10th Dist.1988);
White v. Chillicothe Corr. Inst., 10th Dist. No. 92AP-1230 (Dec. 29, 1992). Accordingly,
this court has no jurisdiction over plaintiff’s claims under 42 U.S.C. 1981.


III. BREACH OF CONTRACT
       {¶ 15} Similarly, inasmuch as plaintiff asserts that she was not afforded her rights
as set forth in the union contract, the Court of Claims lacks jurisdiction over such
actions. Although plaintiff asserts a claim of breach of contract, there is no dispute that
her employment was governed by the CBA as noted in plaintiff’s complaint and the
letter from Logie. Plaintiff points to no other contract of employment.
       {¶ 16} R.C. 2743.03(A)(1) provides in part: “The court of claims is a court of
record and has exclusive, original jurisdiction of all civil actions against the state
permitted by the waiver of immunity contained in section 2743.02 of the Revised Code *
* *.” It is well settled that “[w]hile R.C. 2743.02(A)(1) vests exclusive subject-matter
jurisdiction over suits previously barred by sovereign immunity, R.C. 4117.09(B)(1)
expressly allows for suits alleging violations of collective bargaining agreements to be
brought in common pleas courts.” Moore v. Youngstown State University, 63 Ohio
App.3d 238, 242 (10th Dist.1989).
       {¶ 17} Inasmuch as plaintiff’s employment was subject to a CBA, R.C.
4117.09(B)(1) specifically creates a right of action over such claims and limits the
jurisdiction over this suit to the common pleas courts. Id. Accordingly, this court has no
jurisdiction over plaintiff’s breach of contract claim.


2
R.C. 2305.111(B) provides in pertinent part: “[A]n action for assault or battery shall be brought within one
Case No. 2012-04961                            -6-                               DECISION



IV. EMPLOYMENT DISCRIMINATION
        {¶ 18} R.C. 4112.02 provides, in pertinent part, that:      “It shall be an unlawful
discriminatory practice: (A) For any employer, because of the race * * * [or] sex * * * of
any person, to discharge without just cause, to refuse to hire, or otherwise to
discriminate against that person with respect to hire, tenure, terms, conditions, or
privileges of employment, or any matter directly or indirectly related to employment.”
        {¶ 19} In Ohio, “federal case law interpreting Title VII of the Civil Rights Act of
1964, Section 2000(e) et seq., Title 42, U.S. Code, is generally applicable to cases
involving alleged violations of R.C. Chapter 4112.”         Plumbers & Steamfitters Joint
Apprenticeship Commt. v. Ohio Civ. Rights Comm., 66 Ohio St.2d 192, 196 (1981).
        {¶ 20} To establish a Title VII employment discrimination claim, a plaintiff is
required to either “present direct evidence of discrimination or introduce circumstantial
evidence that would allow an inference of discriminatory treatment.” Johnson v. Kroger
Co., 319 F.3d 858, 864-865 (6th Cir.2003).             If there is no direct evidence of
discrimination, the burden-shifting framework established in McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973), will apply.           Under McDonnell Douglas, a plaintiff
establishes a prima facie case of race discrimination by establishing that she: 1) was a
member of        a protected class; 2) suffered an adverse employment action; 3) was
qualified for the position held; and 4) that comparable, nonprotected persons were
treated more favorably. ld. at 802.
        {¶ 21} If plaintiff establishes a prima facie case, the burden of production shifts to
defendant to “articulate some legitimate, nondiscriminatory reason for [its action.]”
McDonnell Douglas, supra, at 802. If defendant succeeds in doing so, then the burden
shifts back to plaintiff to prove that the legitimate, nondiscriminatory reasons offered by


year after the cause of the action accrues.”
Case No. 2012-04961                            -7-                              DECISION

defendant were a mere pretext for discrimination. Id. The court must determine either:
“‘(1) that the proffered reason had no basis in fact, (2) that the proffered reason did not
actually motivate the discharge, or (3) that the proffered reason was insufficient to
motivate the discharge.’” Owens v. Boulevard Motel Corp., 10th Dist. No. 97APE12-
1728 (Nov. 5, 1998), quoting Frantz v. Beechmont Pet Hosp., 117 Ohio App.3d 351,
359 (1st Dist.1996).
       A. Gender Discrimination
       {¶ 22} It is undisputed that plaintiff, as an African-American female, is a member
of two protected classes, that she suffered an adverse employment action (abolishment
of her position), and that she was qualified for the position that she held. However, as
to her claim of gender discrimination, plaintiff cannot establish the fourth prong of the
prima facie case. In her affidavit, plaintiff identifies two individuals who were treated
more favorably than she was:          Cindy Markovich and Christine Ray.       There is no
question that plaintiff, Markovich, and Ray are all female.       Therefore, inasmuch as
plaintiff cannot state a prima facie case of gender discrimination, defendant is entitled to
summary judgment as a matter of law on that claim.
       B. Race Discrimination
       {¶ 23} With regard to her claim of race discrimination, plaintiff avers that after her
job abolishment, she learned that Cindy Markovich, a white female, had taken over her
previous job duties. In addition, plaintiff avers that although Christine Ray, another
white female, was notified that her job was abolished at the same time that plaintiff’s
was, Ray was afforded the right of recall to her former or another similar position, but
that plaintiff was not. Plaintiff also avers that she was not recalled as a result of her
“complaints about job harassment and a hostile work environment created by [her]
supervisors.” (Plaintiff’s Affidavit, ¶ 12.)
       {¶ 24} In order to establish a prima facie case of discrimination based upon
treatment of comparables, a plaintiff must show that the other persons referenced were
Case No. 2012-04961                         -8-                                 DECISION

comparable in all respects. Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir.1992).
A “plaintiff need not demonstrate an exact correlation with the employee receiving more
favorable treatment in order for the two to be considered ‘similarly-situated’; rather, * * *
the plaintiff and the employee with whom the plaintiff seeks to compare [herself] * * *
must be similar in ‘all of the relevant aspects.’ The individuals with whom the plaintiff
seeks to compare * * * [her] treatment must have dealt with the same supervisor, have
been subject to the same standards and have engaged in the same conduct without
such differentiating or mitigating circumstances that would distinguish their conduct or
the employer’s treatment of them for it.” (Citations omitted.) Clark v. City of Dublin,
10th Dist. No. 01AP-458, 2002-Ohio-1440, ¶ 29.
       {¶ 25} With regard to the Account Clerk III position, defendant submitted the
affidavit of Cynthia O’Connell, defendant’s Laboratory Manager at all times relevant.
O’Connell avers, in part:
       {¶ 26} “The Account Clerk III position was a higher pay range (27) than the Data
Processor III position (25) and had greater duties and responsibilities. Ms. McClair was
not qualified for the Account Clerk III position, nor was she entitled to be called back into
that position as it was at a higher pay range and was a completely different position.
The Data Processor III position Ms. McClair previously held was a low level position that
did not require the skills and knowledge, including medical coding, of the Account Clerk
III position. It should also be noted that Ms. McClair had started working for UT in 2008;
Ms. Markovich began in 1989.           Thus, any disparity in Ms. McClair’s and Ms.
Markovich’s pay was due to the fact that Ms. Markovich occupied a position in a higher
pay range, and had significantly more seniority than Ms. McClair had. * * * .” (O’Connell
Affidavit, ¶ 17.)
       {¶ 27} Construing the facts most strongly in favor of plaintiff, the only reasonable
conclusion is that Markovich, who began her employment in 1989, had more seniority
than plaintiff, who began her employment in 2008. In sum, plaintiff was not “similarly
Case No. 2012-04961                         -9-                                   DECISION

situated” to Markovich. Therefore, plaintiff has failed to prove a prima facie claim of
racial discrimination based upon treatment of comparables as it relates to Markovich.
       {¶ 28} With regard to Ray, plaintiff has failed to bring forth sufficient detail as to
Ray’s qualifications to establish whether they were comparable.             However, even
assuming that plaintiff had presented sufficient evidence to establish a prima facie case
of race discrimination, defendant argues that she cannot overcome defendant’s
legitimate, nondiscriminatory reason of budget cuts for its decision to abolish plaintiff’s
position.
       {¶ 29} O’Connell also states in her affidavit:
       {¶ 30} “In early October 2009, I was summoned to a meeting with Mark
Chastang. I was informed that due to economic constraints the medical center was
once again going through budget cuts and the resulting layoffs. Like other departments,
I was told that I needed to cut the budget by eliminating the equivalent of four full-time
employees. I reviewed the various cost centers that I oversaw and determined that I
would have to make a cut in the administrative cost center where the positions were
clerical. At the time, the following positions/individuals were the only ones in that cost
center from which I had to make cuts:
                 a.                        Account Specialist III, Michele Geiger
                 b.                        Account Specialist III, Terri Grover
                 c.                        Core Lab Coordinator, Michelle Bartkowiak
                 d.                        Laboratory Manager, Cindy O’Connell
                 e.                        Data Processor III, Amber McClair
       {¶ 31} “* * * I further recommended that the Data Processor III position be
abolished as it was the lowest level position in the cost center and the duties of the
position could most easily be absorbed by existing personnel. The Data Processor III
position did not require special training and skills like other positions in the cost center.
The duties of the position could even be given to transcriptionists in another cost center.
Case No. 2012-04961                       - 10 -                             DECISION

Thus, it made sense to select this position for abolishment. This position was held by
Amber McClair.” (O’Connell Affidavit, ¶ 5-6.)
       {¶ 32} O’Connell further avers that she also recommended that two part-time
Laboratory Technician I positions be abolished; that Kaylee Goldsmith and Christine
Ray (both Caucasian) occupied those positions; and that Goldsmith, McClair, and Ray
all received notices of abolishment in October 2009.       (O’Connell Affidavit, ¶ 7-11.)
Furthermore, O’Connell avers:
       {¶ 33} “At the time I recommended abolishment of these positions, I had no
knowledge of any complaints of racial discrimination or harassment from any of the
individuals occupying those positions, including Amber McClair. I was aware that in
September of 2009, Amber McClair had brought forth a concern that a co-worker,
Michelle Geiger, was moody, but she had not stated that she thought it was racial
discrimination or harassment. I was never aware of any allegations by Ms. McClair as
to racial discrimination and/or harassment at any time while she was employed at UT.”
(Id., ¶ 12.)
       {¶ 34} Upon review, the court finds that plaintiff has presented no evidence other
than general statements in her self-serving affidavit to show that defendant’s decision to
abolish her position was motivated by her race. Plaintiff’s assertions that defendant’s
decision was based upon racial animus are unsupported and do not prove pretext.
Plaintiff has failed to present any evidence to overcome defendant’s legitimate,
nondiscriminatory reason for abolishing her position. The only reasonable conclusion to
be drawn from the evidence is that defendant abolished plaintiff’s position for budgetary
reasons, that plaintiff was not entitled to be called back into the Account Clerk III
position because it entailed more responsibilities and was in a higher pay range, and
that Cindy Markovich had more seniority than plaintiff had. Furthermore, plaintiff’s claim
that she was entitled to “bump” another employee from their position fails inasmuch as
plaintiff had less than two years of seniority when her position was abolished, and
Case No. 2012-04961                          - 11 -                           DECISION

Logie’s letter specifically states that union employees with two years or less of seniority
cannot displace another employee. Thus, defendant is entitled to judgment as a matter
of law as to plaintiff’s claim for race discrimination.
       C. Constructive Discharge
       {¶ 35} With regard to her claim for constructive discharge, “[c]onstructive
discharge is not itself a cause of action, but rather a means of proving the element of an
adverse employment action where the employee resigns instead of being fired.”
Fernandez v. City of Pataskala, S.D.Ohio No. 2:05-CV-75, 2006 U.S. Dist. LEXIS 82136
(Nov. 9, 2006).     “The test for determining whether an employee was constructively
discharged is whether the employer’s actions made working conditions so intolerable
that a reasonable person under the circumstances would have felt compelled to resign.”
Mauzy v. Kelly Services, Inc., 75 Ohio St.3d 578, 1996-Ohio-265, paragraph four of the
syllabus. It is undisputed that plaintiff was placed on a layoff; she did not resign.
Therefore, her claim of constructive discharge fails as a matter of law.
       D. Hostile Work Environment
       {¶ 36} A hostile work environment is defined as one in which “discriminatory
intimidation, ridicule, and insult,” permeate the workplace. The working conditions must
be such that they are “sufficiently severe or pervasive” to create “an abusive working
environment.” (Emphasis added.)          Harris v. Forklift Systems Inc., 510 U.S. 17, 21
(1993), quoting Meritor Savings Bank FSB v. Vinson, 477 U.S. 57, 67 (1986).             As
suggested by the definition, a hostile work environment claim is necessarily premised
upon some form of prohibited discrimination. Although plaintiff states in her affidavit
that she felt that he was subjected to a hostile work environment, she has failed to
present evidence that she endured intimidation, ridicule, or insult that was based upon
any protected trait; i.e., her race or sex. Plaintiff did complain that Michele Geiger was
moody. However, Harman states in her affidavit: “Throughout all my written and verbal
communications with Ms. McClair and her union representative, neither of them made
Case No. 2012-04961                       - 12 -                             DECISION

any mention of racial discrimination and/or harassment.”       (Harman Affidavit, ¶ 10.)
Plaintiff has not brought forth any evidence to rebut Harman’s statement. Accordingly,
the court finds that plaintiff has failed to state a prima facie claim of harassment based
upon a hostile work environment.


V. RETALIATION
      {¶ 37} To establish a prima facie case of unlawful retaliation under Ohio law, the
employee must establish: 1) that she engaged in a protected activity; 2) that she was
the subject of an adverse employment action; and 3) that a causal link exists between
the protected activity and the adverse action. Mowery v. City of Columbus, 10th Dist.
No. 05AP-266, 2006-Ohio-1153, at ¶ 21.
      {¶ 38} For purposes of a retaliation claim, opposition to “demeaning and
harassing conduct,” without complaining of illegal discrimination or taking a stand
against such discrimination, does not constitute a protected activity. Murray v. Sears,
N.D.Ohio No. 1:09 CV 702, 2010 U.S. Dist. LEXIS 34256 (April 7, 2010); see also Fox
v. Eagle Distributing Co., 510 F.3d 587, 591-592 (6th Cir.2007).
      {¶ 39} Defendant submitted the deposition of Lisa Simpson, Human Resources
and Talent Development Consultant, wherein she states, in part:
      {¶ 40} “UT has a policy prohibiting racial discrimination and/or harassment which
is disseminated among all UT employees. Employees who have been subjected to
such conduct can file a complaint with the office of institutional diversity or with the
department of human resources.        Ms. McClair never made a formal or informal
complaint of racial discrimination and/or harassment while she was employed at UT.”
(Simpson Affidavit, ¶ 14.)
      {¶ 41} Although plaintiff asserts that her position was abolished on the basis of
racial discrimination, plaintiff has not presented any evidence to rebut the statements
made in Simpson’s affidavit. Therefore, the only reasonable conclusion is that plaintiff
Case No. 2012-04961                          - 13 -                         DECISION

did not engage in a protected activity that gives rise to a claim for retaliation.
Accordingly, the court finds that plaintiff has failed to state a prima facie claim of
retaliation.


VI. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
       {¶ 42} The elements of intentional infliction of emotional distress are that “(1)
defendant intended to cause emotional distress, or knew or should have known that
actions taken would result in serious emotional distress; (2) defendant’s conduct was
extreme and outrageous; (3) defendant’s actions proximately caused plaintiff’s psychic
injury; and (4) the mental anguish plaintiff suffered was serious.” Hanly v. Riverside
Methodist Hosp., 78 Ohio App.3d 73, 82 (10th Dist.1991).
       {¶ 43} Termination of employment, even if discriminatory, in and of itself cannot
rise to the level of extreme and outrageous conduct required to prove intentional
infliction of emotional distress.     Godfredson v. Hess & Clark, 173 F.3d 365 (6th
Cir.1999).     Construing the evidence most strongly in favor of plaintiff, the only
reasonable conclusion is that any alleged conduct of defendant is not of the extreme
and outrageous character required to prevail upon a claim for intentional infliction of
emotional distress. See Yeager v. Local Union 20, 6 Ohio St.3d 369, 374 (1983).
Accordingly, defendant is entitled to summary judgment as a matter of law on plaintiff’s
claim for intentional infliction of emotional distress.
       {¶ 44} For the foregoing reasons, the court finds that there are no genuine issues
as to any material fact and that defendant is entitled to judgment as a matter of law.
Accordingly, defendant’s motion for summary judgment shall be granted.
Case No. 2012-04961                       - 14 -                                 DECISION




                                              Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us



AMBER MCCLAIR

      Plaintiff

      v.

UNIVERSITY OF TOLEDO

      Defendant

Case No. 2012-04961

Judge Patrick M. McGrath
Magistrate Holly True Shaver

JUDGMENT ENTRY

      {¶ 45} A non-oral hearing was conducted in this case upon defendant’s motion for
summary judgment.       For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. All previously scheduled events are VACATED. Court
costs are assessed against plaintiff. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.


                                         _____________________________________
                                         PATRICK M. MCGRATH
                                         Judge
Case No. 2012-04961                    - 15 -                               DECISION


cc:


Lafayette E. Tolliver                     Velda K. Hofacker
316 North Michigan, #514                  Assistant Attorney General
Toledo, Ohio 43604                        150 East Gay Street, 18th Floor
                                          Columbus, Ohio 43215-3130

002
Filed August 7, 2013
Sent to S.C. Reporter April 30, 2014